IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,634-01


                       EX PARTE JAMES PAUL WEAN, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 13-DCR-063722 IN THE 400th DISTRICT COURT
                            FROM FORT BEND COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor. Tex. Penal Code § 33.021(b). He was sentenced to seven years’ imprisonment. He did

not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The

trial court recommends that relief be granted in this cause. We agree.
                                                                                                  2

       Relief is granted. The judgment in Cause No. 13-DCR-063722 in the 400th District Court

of Fort Bend County is set aside and the cause is remanded so the trial court can dismiss the

indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 25, 2017
Do not publish